ORDER
PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of Count I, assault in the first degree in violation of Section 565.050 RSMo.1994; Count II, burglary in the first degree in violation of Section 569.160 RSMo.1994; Count III, stealing in violation of Section 570.030 RSMo. 1994; Count IV, assault in the second degree in violation of Section 565.060 RSMo.1994; and two counts of aimed criminal action in violation of Section 571.015 RSMo.1994. The judgment also found him to be a prior and persistent offender under Section 558.016 RSMo.1994. He was sentenced to a term of imprisonment of 25 years on Count I; 20 years on Count II; 20 years on Count III; 20 years on Count IV; and 25 years on Count V, all to be served concurrently.
We have reviewed the briefs of the parties and the record on appeal and find the claims *281of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.